Citation Nr: 9928564	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Basic eligibility for educational assistance under Chapter 
30, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January to May 1988, and from November 1988 to July 1992.

In November 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, determined the 
veteran is not eligible for educational assistance under 
Chapter 30, Title 38, of the United States Code (U.S.C.).  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board).  In June 1994, he testified at a hearing at 
the RO in Pittsburgh, Pennsylvania.  He also was scheduled to 
testify at another hearing at that RO in May 1999, before a 
traveling Member of the Board (i.e., a Travel Board hearing), 
but he failed to report.  Since he did not contact VA to 
explain his absence or request that his Travel Board hearing 
be rescheduled, the Board deems his request for a Travel 
Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  The veteran began serving on active duty in the military 
after June 30, 1985.

2.  The veteran's first period of service, a 3-year 
obligation, ended in May 1988 after only 4 months and 1 day 
for "[f]ailure to qualify medically for flight training."

3.  The veteran reenlisted in the military in November 1988, 
and he served on active duty until July 1992; he was not 
involuntarily discharged from his second period of service.

4.  The veteran was not separated from active service with 
voluntary separation incentives.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, of the United States Code.  38 U.S.C.A. §§ 3011, 3018A, 
3018B (West 1991 & Supp. 1998); 38 C.F.R. §§ 21.7042, 
21.7044, 21.7045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to be eligible for Chapter 30 educational 
assistance, the law specifies that after June 30, 1985, an 
individual must first become a member of the Armed Forces or 
first enter on active duty as a member of the Armed Forces 
and serve for at least 3 years of continuous active duty-
provided that the initial obligated period of active duty is 
for at least 3 years; or, if the initial period is less, 
serve for at least 2 years of continuous active duty, or must 
be discharged following a shorter period of active service 
under certain prescribed circumstances.  38 U.S.C.A. § 
3011(a)(1)(A); 38 C.F.R. 21.7042(a).

Such circumstances require that an individual be discharged 
after June 30, 1985, for one of the following reasons:  for a 
service-connected disability; for a medical condition 
preexisting service and determined not to be service 
connected; for hardship; for a physical or mental disorder 
not characterized as a disability and not the result of the 
individual's own willful misconduct but interfering with his 
performance of duty; for the convenience of the Government, 
in the case of an individual who completed not less than 20 
months of continuous active duty if the initial obligated 
period of active duty of the individual is less than three 
years, or in the case of an individual who completed not less 
than 30 months of continuous active duty if the initial 
obligated period of active service of the individual was at 
least 3 years; or, involuntarily for the convenience of the 
Government as a result of a reduction in force.  38 U.S.C.A. 
§ 3011(a); 38 C.F.R. 21.7042(a).

Further, educational assistance benefits under Chapter 30, 
Title 38, of the United States Code may be available to an 
individual who, as of December 31, 1989, was eligible for 
Chapter 34 education benefits and was on active duty at any 
time between October 19, 1984, to July 1, 1985, if that 
individual either:  1) serves at least 3 years of continuous 
active duty in the Armed Forces after June 30, 1985; or 2) is 
discharged or released from active duty after June 30, 1985, 
for (a) a service-connected disability, a medical condition 
which preexisted service, hardship, or a physical or mental 
condition that was not characterized as a disability; 
(b) the convenience of the Government, if the individual 
completed not less than 30 months continuous active duty 
after that date; or (c) involuntarily for the convenience of 
the Government as a result of a reduction in force.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

Notwithstanding any other provision of law, eligibility for 
Chapter 30 educational assistance also may be established for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria under 38 U.S.C.A. § 3018A.  Finally, 
educational assistance may be awarded to individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.

In the instant case, the veteran had two periods of active 
duty service in the military.  He began his first period of 
service in January 1988, with a commitment to serve for 
3 years.  However, in May 1988, only 4 months and 1 day into 
his first period of service, he was discharged for 
"[f]ailure to qualify medically for flight training."

The veteran later reenlisted in the military in November 
1988, and he served for 3 years and 8 months before being 
honorably discharged in July 1992 under an early transition 
program for the convenience of the government.  Records 
submitted by him concerning that period of service confirm 
that he contributed $100 of his salary every month, for 1 
year, for a total of $1200, in anticipation of later 
receiving Chapter 30 educational assistance under the 
Montgomery G.I. Bill.  However, in August 1992, the RO denied 
this benefit, and this appeal ensued.

The veteran alleges that he had qualifying service to receive 
Chapter 30 educational assistance under the Montgomery G.I. 
Bill, especially if you take into account the length of his 
second period of service, the documented contributions that 
he made during that period of service in anticipation of 
later receiving money from the G.I. fund, and the reasons for 
his discharge.  He also says that, even assuming, 
for whatever reason, he did not have sufficient service to 
qualify for this program, it would be fundamentally unfair 
and unconscionable (i.e., equitably unjust) to deny his 
claim, given these circumstances, because he relied-to his 
detriment-on assurances that were made by service department 
personnel that he would be able to receive educational 
assistance under the Montgomery G.I. Bill when attending 
college.

Although the Board recognizes that the veteran contributed to 
the G.I. fund during his second period of service, and no 
doubt fully anticipated receiving financial assistance under 
this program when attending college, it is his first period 
of service that is dispositive of the current question with 
respect to his eligibility to receive the benefits; clearly, 
he did not have a sufficient length of service-given his 
initial 3-year obligation-to qualify for Chapter 30 
educational assistance under the Montgomery G.I. Bill.  
Additionally, the record does not reflect that the veteran's 
service would qualify him for Chapter 30 benefits where 
eligibility is based on active duty service and service in 
the Selected Reserve under the provisions of 38 C.F.R. §§ 
21.7042(b), 21.7044(b).  Moreover, the evidence of record 
does not show that he was involuntarily separated from his 
second period of service-as this term is defined by 
applicable governing criteria.  In fact, records show the RO 
contacted the Department of the Army's Program Services 
Office Manager to confirm this, and they indicated the 
veteran's separation from service, concluding his second 
period of active duty, was voluntary (as opposed to 
involuntary), aside from the fact that his first period of 
service is the determinative period of active duty.  
There also is no indication that he was separated from 
service with the types of voluntary "incentives" that might 
otherwise qualify him for educational assistance.  Thus, he 
does not meet the eligibility requirements for Chapter 30 
educational assistance, as set forth by 38 U.S.C.A. §§ 3018A, 
3018B and 38 C.F.R. § 21.7045.

The legal criteria governing these types of claims are very 
specific, and generally hinge on whether the veteran has the 
qualifying active duty service.  As they have not been met in 
the instant case, the Board has no legal authority to grant 
the relief requested.  This is so even despite any assurances 
that may have been made by service department personnel.  It 
is important to bear in mind that, in the absence of 
satisfaction of the governing statutory eligibility criteria 
established by Congress, misinformation, such as that 
suggested by the veteran, is not a legal basis for 
entitlement.  See Harvey v. Brown, 6 Vet. App. 416 (1994).  
See also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding 
that because the payment of government benefits must be 
authorized by statute, the fact that a veteran may have 
received erroneous advice from government employee cannot be 
used to estop the government from denying benefits).  If any 
relief with respect to the question of the appellant's 
eligibility is available, it is equitable in nature; however, 
the authority to provide equitable relief is committed to the 
sole discretion of the Secretary of Veterans Affairs-not the 
Board.  See Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  

Furthermore, to whatever extent that the veteran may be 
requesting a refund of Chapter 30 contributions, the Board 
notes that VA does not have any control over the monies 
reduced from a serviceman's basic pay or the statutory 
authority to return that money; rather, each spec branch of 
the Armed Forces is responsible for the restoration of funds 
erroneously paid.  See O.G.C. Advisory Op. No. 13-93 (Feb. 
23, 1993).  

For the aforementioned reasons, the Board concludes that as 
the statutory and regulatory criteria necessary to establish 
eligibility for educational assistance benefits under Chapter 
30 have not been met, here is no legal basis for a grant of 
those benefits, and the veteran's claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

The claim for basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, of the United States 
Code, is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

